Citation Nr: 0611801	
Decision Date: 04/25/06    Archive Date: 05/02/06	

DOCKET NO.  04-28 566A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of injury to the left shoulder. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
scoliosis of the thoracic spine, claimed as the residual of 
an inservice injury. 

3.  Entitlement to service connection for the residuals of 
injury to the collarbone. 



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
December 1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied the claim for service connection for 
residuals of injury to the collarbone, and found that new and 
material evidence had not been submitted to reopen the claims 
for service connection for a left shoulder injury or a 
thoracic spine condition.  

For reasons which will become apparent, the appeals as to the 
issues of service connection for a left shoulder condition 
and collarbone injury on the merits, and the issue of whether 
new and material evidence has been submitted to reopen the 
claim for service connection for a thoracic spine condition 
are REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.


FINDINGS OF FACT

1.  In an unappealed rating decision of February 1997, the RO 
denied entitlement to service connection for the residuals of 
injury to the left shoulder.  

2.  The evidence received since the time of the RO's February 
1997 claim contributes to a more complete picture of the 
circumstances surrounding the origin of a veteran's claimed 
left shoulder injury or disability.


CONCLUSIONS OF LAW

1.  The decision of the RO in February 1997 denying the 
veteran's claim for service connection for the residuals of 
injury to the left shoulder is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2005).  

2.  Evidence received since the RO denied entitlement to 
service connection for the residuals of injury to the left 
shoulder is new and material, and the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

As the decision below is fully favorable with respect to 
whether new and material evidence has been submitted to 
reopen the left shoulder claim, and the claims are otherwise 
being remanded, no further discussion of the VCAA is 
warranted at this time. 

Factual Background

In a service clinical record of April 1967, it was noted that 
the veteran had sustained a parietal and basilar skull 
fracture on the left as a result of a motor vehicle accident 
in December 1966.  Current complaints consisted of a loss of 
hearing in the left ear in conjunction with intermittent 
episodes of dizziness and loss of balance.  In April 1967 he 
was seen in the dispensary requesting an ace bandage and 
crutches for his knee.  He also complained of fainting during 
physical training.  An April 1967 profile noted the only 
limitation was for his hearing.  He was otherwise fit for 
duty.

A service separation examination of December 1967 was 
negative for history, complaints, or abnormal findings 
indicative of the presence of left shoulder, thoracic spine, 
or collarbone pathology.  On physical examination, the 
veteran's spine and musculoskeletal system, as well as his 
upper extremities, were within normal limits, and no 
pertinent diagnoses were noted.

At the time of a VA general medical examination in January 
1997, the veteran gave a history of fractured clavicles 
bilaterally sustained in a "fall" in 1966.  Also noted were 
problems with pain in the left shoulder, likewise dating from 
1966.  A musculoskeletal evaluation conducted as part of the 
general medical examination was normal with the exception of 
the veteran's lumbar spine.  Examination of the veteran's 
left shoulder showed flexion to 180 degrees, with extension 
to 30 degrees, abduction to 180 degrees, and adduction to 
30 degrees, accompanied by pain.  The pertinent diagnoses 
noted were mild post-traumatic osteoarthritis of the left 
shoulder with no significant limitation of motion.   

On subsequent VA general medical examination in February 
1997, the veteran gave a history of a motor vehicle accident 
in 1966.  Reportedly, at the time of that accident, the 
veteran was seated in the back of a truck with his back 
against the cab, when "something happened," throwing the 
veteran from the truck, causing him to land on the left side 
of his head and left shoulder.  According to the veteran, he 
lost consciousness, and was hospitalized for approximately 
two months.  He stated that initially he could not move or 
feel his toes, but that after four weeks he was able to 
wiggle his toes, and by the time of his hospital discharge 
two months later he was able to walk.  He reported that while 
in the hospital, his left shoulder was immobilized.  The 
veteran also noted that there might have been a fracture of 
his left collarbone.  There was no mention of any fracture of 
the left shoulder.  The veteran also stated that he was 
placed on a permanent profile for no running, jumping, or 
being exposed to loud noises.

When questioned, the veteran stated that, occasionally, he 
would experience an ache in his left shoulder during winter.  
However, there was no tenderness of the shoulder and motion 
was described as "without problems."  When further 
questioned, the veteran stated that, at the time of his 
inservice injury, he experienced pain in the intrascapular 
area.  Currently, he experienced some stiffness and aching in 
that area in winter, but no other difficulty.  

Physical examination revealed a full active range of motion 
of the veteran's left shoulder.  Passive motion of the left 
shoulder showed 150 degrees of flexion, 60 degrees of 
extension, 155 degrees of abduction, 40 degrees of adduction, 
40 degrees of external rotation, and 90 degrees of internal 
rotation.  

At the time of examination, there was no evidence of any 
redness, warmth, swelling, tenderness, or crepitation of the 
left shoulder.  Studies of the veteran's left shoulder in 
external and internal rotation showed no evidence of fracture 
or focal bony destruction.  The joint spaces were well-
maintained, and no soft tissue abnormalities were identified.  
The radiographic impression was of mild right convex 
scoliotic curvature of the midthoracic spine with mild 
anterior wedge deformities of a few of the midthoracic 
vertebral bodies; and unremarkable left shoulder.  Pertinent 
diagnoses noted following general medical examination were 
history of injury to the left shoulder and fracture of the 
left clavicle.  

In a rating decision of February 1997, the RO denied 
entitlement to service connection for the residuals of injury 
to the veteran's left shoulder, essentially on the basis that 
no such disability was shown during the veteran's period of 
active military service.  

In January 2001, there was received a copy of a local 
newspaper article reporting that, on December 5, 1996, at the 
Army Training Center located in Fort Bliss, Texas, the 
veteran had been injured in a motor vehicle accident.  
Reportedly, the veteran's condition was not critical, though 
he had been hospitalized at William Beaumont General Hospital 
in El Paso, Texas.  

In June 2003, there was received the veteran's current claim 
for service connection for the residuals of injury to the 
left shoulder, collarbone, and back.  Therein, he stated he 
was unconscious for 13 days and was hospitalized for about 3 
months.

In correspondence of March 2004, the Chief of Medical Records 
Administration at William Beaumont Army Medical Center 
indicated that there were no inpatient or outpatient records 
on file for the veteran at that facility.  

Received in October 2004 was a December 1966 letter from the 
veteran's former commanding officer.  In that letter, the 
veteran's commanding officer informed his mother that her 
son, the veteran, had been injured in a motor vehicle 
accident, and was hospitalized.  While the veteran's 
condition was not critical, he was being observed by medical 
specialists in order to ensure his well being.  

The veteran's commanding officer additionally informed the 
veteran's mother that her son had been riding in the rear of 
an Army pickup truck when it overturned.  Fortunately, the 
veteran was thrown clear.  He was taken without delay to 
William Beaumont General Hospital, and, while the hospital 
authorities did not consider his condition critical, they 
deemed it essential to hold him for observation and 
treatment.  

Received in October 2004 was correspondence from the 
Department of the Army dated in April 1967 to the effect that 
the veteran had been admitted to William Beaumont General 
Hospital on the 5th of December 1966 after being thrown from 
an Army truck when it went off the road.  Reportedly, the 
veteran's vital signs and physical examination were within 
normal limits, with the exception of a mild facial palsy on 
the left side and significant cerebrospinal fluid and blood 
oozing from his left ear.  Radiographic studies of the 
veteran's chest and shoulder were negative for fractures or 
hemothorax.  A skull film, however, was significant for a 
linear fracture without displacement of the left parietal 
area, in conjunction with a basilar skull fracture.  The 
letter further stated that the veteran was discharged from 
the hospital on December 20, 1966 and allowed to go on 
convalescent leave, returning on January 19, 1967.  It was 
noted that the veteran was given a profile for hearing loss, 
and had done fairly well upon return to duty except for 
complaints relating to his hearing loss.  The colonel stated 
that the veteran's permanent profile would not disqualify him 
for overseas duty.  It was also noted that the veteran was 
placed on light duty and crutches on January 25, 1967.

During the course of a hearing before the undersigned 
Veterans Law Judge in October 2005, the veteran offered 
testimony regarding the nature and etiology of his alleged 
injury to the left shoulder.  

Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2005).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Once entitlement to service connection for a given disorder 
has been denied by a decision of the RO, that decision 
(absent disagreement by the veteran within one year), is 
final.  38 U.S.C.A. § 7105 (West 2002).  Where a claim for 
entitlement to service connection has been previously denied, 
and that decision becomes final, the claim can be reopened 
and reconsidered only if new and material evidence is 
presented with respect to that claim.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2002).  


Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers.  Evidence is "material" 
if, by itself, or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.156 (2005).  

In addition, new evidence may be found to be material if it 
provides a "more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board of 
Veterans' Appeals to alter its decision."  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  In determining whether new 
and material evidence has been submitted, the evidence is 
generally presumed to be credible.  See Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

In the present case, at the time of the prior RO decision in 
February 1997 it was determined that, to the extent the 
veteran suffered from left shoulder disability, that 
disability did not have its origin during his period of 
active military service.  On file at that time were service 
medical records showing his involvement in the December 1966 
accident.  However, there was no indication that the veteran 
sustained an injury to his left shoulder.  Although the 
January 1997 examination diagnosed mild post traumatic 
osteoarthritis of the left shoulder, an X-ray done the 
following month revealed no shoulder abnormalities.  The RO 
denied the claim due to the lack of evidence showing the 
condition was incurred in service.  That decision was 
adequately supported by and consistent with the evidence then 
of record, and is now final.  

The significant evidence presented since that time includes 
an April 1967 letter from the Department of the Army, 
discussing the veteran's motor vehicle accident.  In that 
letter, it was noted that an X-ray of the shoulder was 
negative.  The Board finds that this letter contributes "to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability."  Hodge, 115 
F.3d at 1363.  Thus, the Board finds that new and material 
evidence has been submitted with respect to the left shoulder 
claim, and the claim is reopened.

ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for the residuals of injury 
to the left shoulder is reopened. 


REMAND

Adjudication of the left shoulder claim does not end with the 
finding that new and material evidence has been submitted.  
However, for the reasons that follow, the Board finds that a 
determination of service connection on the merits for the 
left shoulder, as well as the other issues on appeal, require 
remand.
 
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  

During the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, 
including the degree of disability and the effective 
date of an award.  

Shortly thereafter, the Court issued a decision in Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006).  In 
that decision, the Court held that VA must notify a claimant 
of the evidence and information that is necessary to reopen 
the claim and must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought.  

In that regard, the Court noted that VA's obligation to 
provide a claimant with notice of what constitutes new and 
material evidence to reopen a service-connection claim may be 
affected by the evidence that was of record at the time that 
the prior claim was finally denied.  The Court further stated 
that the VCAA requires, in the context of a claim to reopen, 
the Secretary to look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  

With respect to the issue of whether new and material 
evidence has been submitted to reopen the claim for a 
thoracic spine condition, the Board notes that the July 2003 
letter does not comply with the requirements for notice as 
described in Kent, supra.  

With respect to the left shoulder and collarbone conditions, 
the Board notes that VCAA notice with regard to the types of 
evidence needed to establish a claim for service connection 
has not been provided.  Such notice must be provided on 
remand.

Concerning the veteran's left shoulder, although the January 
1997 VA examination diagnosed arthritis of the left shoulder, 
an X-ray taken one month later was normal.  During his 
hearing, the veteran complained of pain in the left shoulder.  
However, there is no current evidence of treatment for the 
left shoulder.  Therefore, the Board finds that a VA 
examination, which includes a review of the claims file, is 
necessary to determine whether the veteran suffers from any 
chronic left shoulder disorder that is related to service.  

The examiner's opinion should be based upon examination of 
the veteran and accepted medical principles, and not solely 
on a history as provided by the veteran.  In that regard, 
during the course of his claim, the veteran has indicated 
that he was unconscious for 11 or 13 days, was hospitalized 
for 2 or 3 months, and was on a permanent profile to avoid 
running, jumping, or loud noises.  However, the evidence 
establishes that he was, in fact, only hospitalized for 15 
days, and his physical examination and vital signs were 
normal except for facial palsy and cerebrospinal fluid oozing 
from the ear.  No mention of unconsciousness extending for 
almost 2 weeks was indicated.  The records also show he was 
found fit for duty, including overseas duty, with the only 
limitation being his hearing loss.  The permanent profile 
record showed the only limitation as being hearing loss.  
Upper extremities had no limited profile.  

Finally, ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

In light of the foregoing, the appeal is REMANDED for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied, with respect to the claims for 
service connection for a left shoulder 
disorder and collarbone injury, and with 
respect to whether new and material 
evidence has been submitted to reopen the 
claim for service connection for a 
thoracic spine condition.  See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (U.S. Vet. App. Mar. 3, 2006) 
and Kent v. Nicholson, No. 04-181 (U.S. 
Vet. App. March 31, 2006).  With respect 
to the new and material evidence claim, 
the RO should review the basis for the 
previous denial and tailor the notice 
accordingly.  See Kent, supra.

2.  The RO should obtain VA treatment 
records from the VA Medical Center in 
Muskogee from December 2004 to the 
present.

3.  The veteran should be afforded a VA 
orthopedic  examination to determine the 
nature and etiology of any left shoulder 
condition.  The claims folder should be 
made available to and reviewed by the 
examiner before completion of the 
examination.  All necessary tests and 
studies, including X-ray, should be 
conducted.

Following review of the claims file and 
examination of the veteran, the examiner 
should determine whether the veteran 
currently suffers from any chronic left 
shoulder disability.  If so, the examiner 
should provide an opinion as to whether 
it is as likely as not (probability of  
50 percent or greater) that any current 
left shoulder condition is related to 
active service.  In rendering the 
opinion, the examiner should discuss the 
significance of the negative X-rays in 
service and in 1997, with respect to his 
shoulder.  All opinions should be based 
upon review of the claims file, the 
examination results, and sound medical 
principles, and not based solely on a 
history as provided by the veteran.
  
4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefits sought on appeal 
remain denied, the appellant and 
representative, if any, should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 
5109B, 7112).


	                        
____________________________________________
	K. A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


